
	

116 S2495 IS: Kathryn Manginelli Act of 2019
U.S. Senate
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2495
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2019
			Mr. Burr (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish an exception to the penalty on early
			 distributions from qualified plans for individuals diagnosed with certain
			 terminal illnesses.
	
	
		1.Short title
 This Act may be cited as the Kathryn Manginelli Act of 2019 or the Compassionate Retirement Act of 2019. 2.Exception to penalty on early distributions from qualified plans for individuals with a terminal illness (a)In generalSection 72(t)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
					(H)Terminal illness
 (i)In generalDistributions which are made to the employee on or after the date on which such employee has been diagnosed with a terminal illness.
 (ii)DefinitionFor purposes of this subparagraph, the term terminal illness means an illness or physical condition, as diagnosed by a physician (as defined in section 1861(r)(1) of the Social Security Act (42 U.S.C. 1395x(r)(1))), which can reasonably be expected to result in death in 7 years or less after the date of such diagnosis.
 (iii)DocumentationFor purposes of this subparagraph, an employee shall not be considered to have been diagnosed with a terminal illness described in clause (i) unless such employee furnishes sufficient evidence in such form and manner as the Secretary may require..
 (b)Effective dateThe amendment made by this section shall apply to distributions after the date of the enactment of this Act.
			
